Title: From Thomas Jefferson to the Commissioners of the Federal District, 21 November 1791
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia Nov. 21. 1791.

A Mr. Blodget has a scheme in contemplation for purchasing and building a whole street in the new city, and any one of them which you may think best. The magnitude of the proposition occasioned it to be little attended to in the beginning. However, great as it is, it is believed by good judges to be practicable. It may not be amiss therefore to be ready for it. The street most desireable to be built up at once, we suppose to be the broad one (the avenue) leading from the President’s house to the Capitol. To prepare the squares adjoining to that, on both sides, in the first place, can do no harm: because if Mr. Blodget’s scheme does not take effect, still it is part of a work done, which was to be done: if his scheme takes effect, you will be in readiness for him, which would be desireable. The President therefore desires me to suggest to you the beginning at once on that avenue, and when all the squares on that shall be laid off, they may go on laying off the rest of the squares between that and the river, from Georgetown to the Eastern branch, according to an idea he has suggested to you in a letter not long since. This however is but a suggestion for the good of the undertaking, on which you will decide as you think proper. I have the honour to be Gentlemen your mo. obedt. & mo. hble servt,

Th: Jefferson

